IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs August 2, 2016

STATE OF TENNESSEE v. ALEX GOODWIN AND JOEY LEE aka JOEY
                         CURRIE

                 Appeal from the Criminal Court for Shelby County
                      No. 1102877    W. Mark Ward, Judge


              No. W2015-00813-CCA-R3-CD (C) - Filed June 7, 2017


In this consolidated appeal as of right, Defendants Alex Goodwin and Joey Lee challenge
their convictions of aggravated robbery, a Class B felony, see T.C.A. § 39-13-402, for
which they received eleven and ten years’ imprisonment, respectively. Both Defendants
challenge the sufficiency of the evidence supporting their convictions. Defendant
Goodwin argues that the trial court erred in (1) denying his motion to suppress text
messages obtained from Defendant Goodwin’s cell phone and (2) refusing to instruct the
jury on facilitation as a lesser included offense of aggravated robbery. Defendant Lee
argues that the trial court erred in (1) admitting into evidence a BB gun located remotely
in time and place to the offense without any testimony to connect the weapon to the
offense; (2) allowing an expert witness to interpret the meaning of slang terminology
used by the co-defendant in the text messages; and (3) the cumulative effect of the errors
committed during trial denied him a fair trial. Upon our review, we affirm the judgments
of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and ROBERT L. HOLLOWAY, JR., JJ., joined.

C. Anne Tipton, Memphis, Tennessee, for the Defendant-Appellant, Joey Lee; Blake
Ballin (at trial), Benjamin Catz (at trial), and Joseph A. McClusky (on appeal), Memphis,
Tennessee for the Defendant-Appellant, Alex Goodwin.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Omar Z. Malik and
Gregory Gilbert, Assistant District Attorneys General, for the Appellee, State of
Tennessee.
                                         OPINION

       The victim, Latasha Jackson, had been in “a casual relationship” with Defendant
Goodwin on Facebook for approximately a month before the instant offense. The first
time she met Defendant Goodwin in person was the day after she told him she had cashed
her income tax check. She spent that day running various errands with Defendant
Goodwin, who was texting someone on his cell phone the entire time he was with the
victim. Defendant Goodwin ultimately directed the victim to drive to a certain location.
Once there, two men, one armed with a gun and later identified as Defendant Lee,
approached the victim and demanded money. The men ultimately ran off, taking the
victim’s money, purse, jacket, and cell phone. Based on “suspicious statements”
provided by Defendant Goodwin to the police, he was developed as a suspect in the
robbery and charged with the instant offense. Defendant Lee was indicted following
review of his cell phone communications with Defendant Goodwin on the day of the
offense and the discovery of the victim’s cell phone in his bedroom.

       Motion to Suppress Hearing. Defendant Goodwin filed a motion to suppress
arguing that his initial detention violated the state and federal constitutions because it was
not supported by probable cause. His motion also alleged that “his consent to search [his
cell phone] was not voluntarily given” because it was given only after he was threatened
with being placed “on a forty-eight hour hold.”

        On February 19, 2014, the trial court conducted a hearing on Defendant
Goodwin’s motion to suppress. Sergeant Eric Kelly of the Memphis Police Department
testified that he investigated the instant aggravated robbery on February 11, 2011, and he
identified Defendant Goodwin in court. He responded to 3395 Wild Rye Lane, in the
Village Green Apartments, in Memphis on the night of the offense. When he arrived on
the scene, the victim was in her car with her children and Defendant Goodwin was seated
in the back of a uniform patrol car. Sergeant Kelly explained that Defendant Goodwin
was seated there because he had given other officers a false name. After speaking with
the victim, Sergeant Kelly spoke with Defendant Goodwin, who advised him that he gave
the officers a “bad name” because he thought he had a warrant. He then told Sergeant
Kelly that “he was ready to tell the truth about what happened.” Sergeant Kelly testified
that Defendant Goodwin was considered a victim at the time he was transported to 201
Poplar to provide a statement.

      Prior to taking Defendant Goodwin’s formal statement, Sergeant Kelly advised
Defendant Goodwin of his Miranda rights, which he waived. The Advice of Rights
Miranda Warning Waiver Form memorializing his waiver and Defendant Goodwin’s
formal statement were identified during the hearing. Although the transcript reflects that

                                            -2-
they were admitted as exhibits to the hearing, they are not included in the record on
appeal.

        On cross-examination, Sergeant Kelly conceded that his supplemental report
reflected that Defendant Goodwin was considered a “victim/possible suspect.” He
explained that this portion of the report was completed after the investigation. He further
explained that Defendant Goodwin was located in the back seat of the patrol car because
“it was typical procedure” to obtain victim statements separately. Sergeant Kelly later
conceded that after obtaining information from the female victim, Defendant Goodwin
was not free to leave the scene of the offense. Although Defendant Goodwin was not
handcuffed once he arrived at 201 Poplar, he was not free to leave until after he provided
his statement.

       Defendant Goodwin testified that when uniform police officers arrived on the
scene on the night of the offense, he was immediately placed in the back of the patrol car.
He explained that “he got a lady in the apartments” to call the police because they had
just been robbed. Defendant Goodwin clarified that police asked him “what happened,”
before he was placed in the patrol car. He told the police they had been robbed, but he
did not know who did it. He said he was in handcuffs in the back of the patrol car for
“hours” before he spoke to Sergeant Kelly. He explained that he had left his phone in the
female victim’s car, and Sergeant Kelly approached him in the patrol car and asked, “[I]s
this your phone?”

      When Defendant Goodwin arrived at 201 Poplar, he was told he was a “suspect”
and faced especially aggravated robbery charges. He said he was left in a room,
handcuffed to a chair. He agreed that he signed the waiver form and explained

       What was told to me was that he already had my phone. Either that I was
       going to let him keep my phone and he let me go to where he can search
       my phone or I won’t, I won’t let him get my phone and I go to jail and he’ll
       get my phone anyway. That’s what, that’s what he told me.

       Asked what he thought would happen if he did not allow Sergeant Kelly to have
his phone, Defendant Goodwin replied

       That I would be going to jail. Because he wrote the statement, before he
       started asking me about the statement he put on there, he showed me what
       he was doing. He said I’m investigating you as a suspect and that’s why I
       asked him, sir, why are you investigating me as a suspect and I’m a victim
       and I’m innocent. And he pointed out that that he was trying to make me a

                                           -3-
       suspect. That’s what made me feel threatened and scared because he told
       me that I was a suspect and I knew I wasn’t a suspect.

       On cross-examination, Defendant Goodwin denied giving police a false name. He
also denied telling the officers where to find the people he was alleged to have been there
to meet. He also denied telling the female victim not to do anything and that he wanted
her to drop him off at the mall.

       The trial court asked Defendant Goodwin a series of questions including, “When
did you decide you didn’t want to talk to the police?” Defendant Goodwin replied, “I
never decided that I didn’t want to talk to the police.” The trial court pressed Defendant
Goodwin and asked, “When did you want to stop cooperating with the police in
investigating your own robbery?” Defendant Goodwin said, “I didn’t. I never said that I
didn’t want to give a statement.” Defendant Goodwin explained that he felt threatened
when he became viewed as a suspect by the police. The trial court told the parties it
wanted to hear from the patrol officers who placed Defendant Goodwin in the patrol car
and reset the matter.

        On May 21 and May 22, 2014, the trial court held another bifurcated hearing on
the motion to suppress. The victim testified that she met Defendant Goodwin through
Facebook and had known him for approximately a month prior to the offense. She
identified him in court. On February 11, 2011, the victim was with Defendant Goodwin
in person for the first time. They went out to eat at Applebees, picked up her children
from daycare, and she drove Defendant Goodwin to some apartments in East Memphis.
She had money from her income tax check with her, which was almost $7,000 in cash.
She told Defendant Goodwin she was in possession of the money before she picked him
up.

       She took Defendant Goodwin to one set of apartments, he got out, knocked on the
door and no one answered. She then took him to another set of apartments. The entire
time she was with him, Defendant Goodwin was texting with someone. He never
indicated with whom he was texting. She explained that she was eventually robbed. She
said:

       Two people came up and one stood beside a light pole which is [Defendant
       Lee], on my side, behind the car. And the other one was standing on the
       other side, on the side that [Defendant Goodwin] was on. And he would
       get out to smoke and the person that was on his side asked him for a light
       and he would light it for him. And he did it, like, three times and like the
       last time they got into an altercation, I guess.

                                           -4-
       The victim identified Defendant Joey Lee at the motion to suppress hearing. She
said Defendant Lee came up on her side of the car, opened the door, pointed a gun at her
back, and said, “Give me the money, B****.” She repeatedly told Defendant Lee that
she did not have any money, and Defendant Goodwin told her to “Give him the purse,
give him the purse.” The victim said that ultimately her purse was taken from under her
seat and her jacket was taken from off the back of her seat. The victim’s four children
were in the car at the time of the offense. The victim said she eventually found her car
keys, which Defendant Lee threw in the snow. She noted that Defendant Goodwin told
her to “just leave, don’t worry about it, go home, drop him off at the mall.” She went
back to the apartments, located a security guard and used his phone to call the police.

        Upon the arrival of the police, the victim described the perpetrator and eventually
provided a written statement. She also told the police of her suspicion that Defendant
Goodwin was somehow involved in the offense because he had been texting the entire
time while with her. She was provided with a photographic line-up, from which she
identified Defendant Lee. On cross-examination, she said that Defendant Goodwin got
out of the car three times to talk to another unknown individual on the night of the
offense. She explained that the first time Defendant Goodwin got out of the car was in
response to the unknown individual knocking on the window and saying, “Hey man, I
need a light.” The second time Defendant Goodwin got out of the car, he smoked a
cigarette with the unknown individual. The third time Defendant Goodwin got out of the
car, an altercation, described as “tussling or fighting, or something occurred.” The victim
explained that although she did not see any physical contact, the other unknown
individual “grabbed” Defendant Goodwin and put him back in the car.

       After the two men obtained the victim’s belongings, they ran. Defendant
Goodwin said, “Oh, my head, my head.” The victim proclaimed they just robbed me, and
Defendant Goodwin responded they robbed him too, referencing the $40 that the victim
had given to him. She clarified that Defendant Goodwin remained with her seated on the
passenger side of her car until the police arrived. Upon further clarification, the victim
said she did not see Defendant Goodwin being taken out of her car the second time.

       Officer James Tedford with the Memphis Police Department was working from
2:00 p.m. to 10:00 p.m. on the day of the offense. He responded to a robbery call at 3395
Wild Rye Lane in Memphis, Tennessee. He testified that the scene officer advised that
Defendant Goodwin said that he was meeting friends at the two apartments. In response,
Officer Tedford went to the two apartment locations. The first apartment location was
determined to be vacant. At the second location, the resident said she had no knowledge
of Defendant Goodwin.

      Sergeant Kelly also responded to the scene. When he arrived, the victim was
                                           -5-
seated in her car and Defendant Goodwin was in the backseat of the patrol car.
Defendant Goodwin was not handcuffed when Sergeant Kelly arrived on the scene.
Sergeant Kelly told the officers to transport the victim and Defendant Goodwin to 201
Poplar to obtain their statements. Neither individual was in custody, considered a
suspect, or under arrest at the time. Defendant Goodwin initially advised Sergeant Kelly
that he had gone to dinner with his girlfriend on the opposite side of town, and that they
were coming to that apartment complex in east Memphis to meet somebody to purchase
some marijuana. Sergeant Kelly advised him that “his story didn’t sound very
believable,” presented him with an advice of rights form, and advised Defendant
Goodwin of his Miranda rights. Defendant Goodwin appeared to understand his rights,
waived his right to an attorney, did not appear to be under the influence of any drugs or
intoxicants, and signed the form.

        Defendant Goodwin then recounted the statement he had previously told Sergeant
Kelly. However, he added that he had been texting the individual they were to meet
throughout the night. Defendant Goodwin’s battery on his phone, which he alleged could
verify his story, had no battery charge. Sergeant Kelly made attempts to locate a charger
that fit Defendant Goodwin’s phone but was unable to find one. Since they were unable
to locate a phone charger, Sergeant Kelly asked Defendant Goodwin “if he had a problem
with leaving the phone with him” to which Defendant Goodwin said no and gave him the
phone. Defendant Goodwin was subsequently released, and his phone was tagged into
evidence.

       On cross-examination, Sergeant Kelly acknowledged that the victim was allowed
to go home and drop off her children while Defendant Goodwin was immediately taken
to 201 Poplar. Sergeant Kelly further testified that had Defendant Goodwin asked to go
home rather than 201 Poplar, “it would have been his option[.]” He further confirmed
that some of his reports listed Defendant Goodwin as a “victim/possible suspect;” but he
did not have enough evidence or “probable cause” to charge Defendant Goodwin with an
offense that night. He agreed that he made handwritten notes on the night of the offense
but could not recall where they were.

        The trial court, sua sponte, questioned the parties to determine the time frame
involved. Defendant Goodwin provided his statement at “[a]bout 11:00 p.m.” or almost
midnight. He was transported to 201 Poplar by a uniform patrol officer, who did not
testify at the hearing.

       Andre Pruitt, a sergeant with the Memphis Police Department at the time of the
offense, testified that he was assigned the case the day after the offense or on February
12. Sergeant Kelly had advised him that he had received a signed phone consent form to
search Defendant Goodwin’s cell phone and that the victim had been robbed of $6,500
                                          -6-
while out on a date with a friend. He retrieved the phone from the property room and
discovered text messages. The text messages were “just basically about a robbery.”
Although Sergeant Kelly advised him that they had consent to search the phone, Sergeant
Pruitt also had obtained a search warrant to search the phone. The search warrant was
admitted as an exhibit to the hearing. Asked whether he searched the phone after he
obtained the search warrant, Sergeant Pruitt replied

       Well, Sergeant Kelly had already told me that the consent was signed and I
       want to say that we started looking at it, then I was advised that we
       shouldn’t do it without a search warrant, so I went on and got the search
       warrant and then I came back and continued looking through the phone.

       Sergeant Pruitt then searched the phone during the relevant time period and
discovered text messages of value. He developed a photographic line-up, performed a
background check on Defendant Goodwin to determine who he had been arrested with
previously. Sergeant Pruitt identified the text messages he retrieved from Defendant
Goodwin’s phone, which were exhibited to the hearing. He confirmed that one of the
suspects he developed was Defendant Lee, who was a past associate of Defendant
Goodwin. Sergeant Pruitt went to Defendant Lee’s home, obtained consent to enter,
searched the home, and discovered the victim’s cell phone in Defendant Lee’s bedroom
on the nightstand.

       On cross-examination, Sergeant Pruitt confirmed that there was a written consent
to search form for Defendant Goodwin’s cell phone; however, he did not bring it with
him to the hearing. He explained that Sergeant Kelly had it prior to his involvement in
the case. He confirmed that he actually saw the written consent form to search Defendant
Goodwin’s phone. He further explained that he obtained a search warrant for the phone
because he was new to the bureau and a veteran officer told him to obtain the warrant.
He prepared the affidavit in support of the search warrant. He recalled the chronology of
events in the investigation: photographic line-ups were done at 2:06 and the warrant was
signed at 3:00. He obtained Defendant Lee’s name by conducting a criminal background
check on Defendant Goodwin. He determined that Defendant Lee had been previously
arrested with Defendant Goodwin. He confirmed that he had viewed Defendant
Goodwin’s phone prior to the line-ups and prepared two photographic line-up containing
Defendant Goodwin’s associates, both of which were shown to the victim. When he
went to Defendant Lee’s house, the victim had already identified Defendant Lee from the
photographic line-up. He did not; however, have an arrest warrant or a search warrant.

        The defense argued that Defendant Goodwin’s cell phone was obtained as a result
of an illegal detention. Moreover, they asserted that even if the detention was not illegal,
no consent was given by Defendant Goodwin to search his phone. Regardless of the
                                           -7-
testimony about the consent, the consent to search form was not offered into evidence.
After considering the arguments, the trial court denied the motion, reasoning that the
officers had probable cause to arrest Defendant Goodwin at the time he was released,
even though they did not think they did.

        Trial. The trial was held February 9 through February 13, 2015. The victim
testified, in large part, consistently with her testimony at the motion to suppress hearing.
After she parked her car by an orange Camaro, as directed by Defendant Goodwin, she
observed two men. One was by a light pole on her side of the car and the other was on
Defendant Goodwin’s side of the car. The man on Defendant Goodwin’s side of the car
asked him for a light, and Defendant Goodwin got out of the car to smoke a cigarette.
When Defendant Goodwin returned to the car, the victim overheard him tell someone on
the phone “be careful [‘]cause the police were in the apartments. They were at the front
of the apartment.” Defendant Goodwin then exited the car to smoke another cigarette
and was assaulted by the man on the right side of her car. Defendant Goodwin returned
to the victim’s car, and the other man, she had previously seen near the light pole, pointed
a gun at the small of her back.

       The man, later identified as Defendant Lee, said, “Give it to me, b****.” The
victim repeatedly told him that she did not have anything. She was willing to get out of
the car and allow Defendant Lee to search her but he told her she “better not get out this
damn car.” The victim asked, “[Y]ou going to do this in front of my kids?” As the man
continued to demand money from her, Defendant Goodwin told her to “just give him the
purse.” The victim’s purse was located underneath her seat, not visible to anyone other
than Defendant Goodwin, who was in the passenger seat. The victim said, “the next
thing [she] knew,” the men were running away. The victim’s keys, purse, coat, and cell
phone were missing from her car. She described her phone as an “HTC My Touch.”

        She later provided a statement to police concerning the offense, at which time she
identified Defendant Lee from a photographic line-up. The advice of rights form and the
photographic line-up were admitted into evidence at trial. Below Defendant Lee’s
photograph, the victim wrote:

       This is the person that robbed me. Put a gun in my back and my neck and
       took $6500, my social security card, my kids social security card, my bank
       card, my purse, my - - and coat, my My Touch, (indiscernible) from me.

       The victim explained that she had recently purchased the phone that was taken
from her in the robbery. She still had the box it came in, which was admitted as an
exhibit at trial, and the serial number for the phone. She provided this information to the
police and was present when they matched the serial number from the box to the serial
                                           -8-
number from the phone they recovered from Defendant Lee’s home. Approximately
$1500 and the victim’s phone and purse were returned to her. She confirmed that
someone hit Defendant Goodwin on the night of the offense, but he did not suffer any
injuries.

       On cross-examination by Defendant Goodwin, the victim clarified that she told
Defendant Goodwin that she had cashed her income tax check but did not tell him the
exact amount of money she had received. She also confirmed that she gave Defendant
Goodwin approximately $40 or $50 to pay a light bill. On redirect examination, the
victim described the gun used in the robbery as a black “9 millimeter automatic gun.”
She also clarified that Defendant Lee was standing at her car door and that he had nothing
covering his face.

       Officer Steven Logan of the Memphis Police Department was on routine patrol on
the night of the offense and responded to a robbery call at 3395 Wild Rye Lane in
Memphis, the location of the offense. Upon arrival, he observed a male and female
victim, both of whom reported being robbed at gunpoint. He testified that the female
victim advised him that the robbery occurred between 6:50 p.m. and 7:10 p.m.
Defendant Goodwin, viewed as the male victim at that time, told Officer Logan that he
was hit in the “crown of his head” with a gun; however, Officer Logan did not observe
any cuts, bruises, bleeding, or swelling.

       Defendant Goodwin also told Officer Logan that he was there to meet a friend, but
the friend was never on the scene. Officer Logan checked the apartments where
Defendant Goodwin said he was supposed to meet his friend and determined that “no
such people existed or even knew of [Defendant Goodwin].” Based on these statements
and the absence of any visible injury from the alleged assault, Defendant Goodwin was
developed as a possible suspect. After Defendant Goodwin provided the “somewhat
suspicious” statements, Officer Logan separated Defendant Goodwin from the female
victim and detained him in the backseat of the squad car.

       Officer Logan followed the victim to her residence to drop off her children, and
then he followed her to 201 Poplar where she provided a statement concerning the
offense. Officer Logan obtained contact information from Defendant Goodwin, and he
provided a cell number of (901) 791-82**. On cross-examination by Defendant
Goodwin, Officer Logan confirmed that his police report stated, “Suspect Number 1,
unknown, struck [Defendant Goodwin] in the head several times and demanded
money[.]” He further acknowledged that there was no mention of Defendant Goodwin
being struck in the head with a gun in his report. He clarified that Defendant Goodwin
provided a “direct statement” that he was hit in the head with a gun. Officer Logan could
not recall if both suspects were armed with a gun. On cross-examination by Defendant
                                          -9-
Lee, Officer Logan clarified that he did not include any information about Defendant Lee
in his report and that officers in the felony response unit may have added additional
information to his report.

       Sergeant Pruitt requested Officer David Galloway, a crime scene investigator with
the Memphis Police Department, to respond to 6108 Waterstone Oak Way, Apartment
101, Defendant Lee’s residence, on February 13, 2011. Various photographs taken by
Officer Galloway of items recovered from Defendant Lee’s bedroom were offered into
evidence at trial including a jacket, a wallet, an array of money, and the victim’s cell
phone. Prior to Officer Galloway’s testimony, defense counsel objected to exhibits 12
and 17, photographs of a box found in Defendant Lee’s bedroom that contained a black
and silver, automatic BB gun. Defense counsel jointly argued that there had been no
proof that the BB gun was the weapon used in the instant robbery; therefore, it was not
relevant and prejudicial under Rule 403, 404. The trial court ultimately overruled the
objection and admitted the photographs and BB gun into evidence.

        Sergeant Eric Kelly testified consistently with his testimony at the motion to
suppress hearing. He additionally stated that he typed his report of his interaction with
Defendant Goodwin and forwarded it to the robbery bureau. On cross-examination by
Defendant Goodwin, Sergeant Kelly agreed that Defendant Goodwin was cooperative
during the investigation. He willingly spoke with the police and provided them with his
cell phone, even though he was advised he was not required to do so. On cross-
examination by Defendant Lee, Sergeant Kelly said that police reports are entered into
one main computer system. Other officers have the ability to amend or make corrections
to the report; however, this is monitored and tracked.

       William Merritt, a sergeant with the Memphis Police Department at the time of the
offense, executed a search warrant for phone number (901) 553-81**, issued to
Defendant Lee. He received certified records from Kristin Campbell of Sprint. Through
his request, he obtained historical information from the cell phone for February 11, 2011,
the date of the offense. The cell phone records were admitted into evidence at trial. The
records showed that Defendants Goodwin and Lee communicated with each other
approximately thirty times on the day of the offense. On cross-examination by Defendant
Lee, Sergeant Merritt confirmed that he did not obtain cell phone records for Defendant
Lee’s cell phone from February 10, 2011. On redirect examination, Sergeant Merritt said
he attempted to obtain information about Defendant Lee’s text messages but was unable
to do so.

     Sergeant Pruitt testified consistently with his testimony at the motion to suppress.
He additionally described in detail the text messages he obtained from Defendant
Goodwin’s and Defendant Lee’s cell phones. Upon being assigned the case, he obtained
                                          - 10 -
Defendant Goodwin’s cell phone from the property and evidence room, charged the
phone, and read the following text message on Defendant Goodwin’s cell phone:

       [W]hen you get off the freeway or the expressway bring her to the back of
       the apartments. And the police is at the school right now, so bring her
       around to the back, and we’ll do it -- hit the lick there.

       After reading the text message, Sergeant Pruitt determined that Defendant
Goodwin was involved with the instant offense. The text messages were photographed
and admitted into evidence at trial. The following chart illustrates the text messages that
were exchanged between Defendant Goodwin’s and Defendant Lee’s cell phones on the
night of the offense:

TIME (P.M.)    SENT BY                     MESSAGE
5:38           Defendant Goodwin           Everythang covered doe
5:39           Defendant Lee               Ok what kind of carZ
5:39           Defendant Goodwin           Impala black
5:40           Defendant Lee               Were you atZ
5:40           Defendant Goodwin           We fina get off da eway cuz
5:43           Defendant Lee               Tell her to come in da back like you said at 1st
                                           da back wayZ
5:44           Defendant Goodwin           Which one cuz
5:45           Defendant Lee               Da last drive way on da side by da schoolZ
5:48           Defendant Goodwin           Police at tha school cuzz
5:49           Defendant Lee               Whats upZ
5:49           Defendant Goodwin           Im by da second drive way
6:09           Defendant Goodwin           Police in here
6:18           Defendant Goodwin           Ima get out tha car and smoke my bllacc ask
                                           me fa da light ima leave it in da car den dats
                                           wen u go
6:24           Defendant Goodwin           Wats up
6:27           Defendant Goodwin           Tel me sum
6:25           Defendant Lee               On da wayZ
6:29           Defendant Lee               Bra this shit crazy right now in ready to hit
                                           this lick I need the car off so she want drive
                                           offZ

       Sergeant Pruitt also determined that Defendant Lee lived approximately a quarter
of a mile from the offense location. He identified Defendant Lee at trial and explained
that he had obtained consent to search Defendant Lee’s home. Sergeant Pruitt was asked

                                          - 11 -
if he knew what the phrase “to hit this lick” meant in his experience as a police officer.
Defense counsel for Defendant Goodwin objected, arguing that Sergeant Pruitt had not
been qualified as an expert “on interpreting language” and that he had not received notice
of any expert witnesses. The trial court overruled the objection, cautioning the State to
narrow the question to “what is the common parlance” of the phrase. The State asked
Sergeant Pruitt, “What’s common parlance for hit this lick?” Sergeant Pruitt replied,
“Means hit a robbery.”

        During the search of Defendant Lee’s home, Sergeant Pruitt also recovered a
jacket with money inside, the victim’s cell phone, the victim’s wallet with her
identification inside, and $1600 cash. He also determined that “the little card that goes in
the [victim’s] phone to make it work” belonged to Defendant Lee, not the victim.
Sergeant Pruitt obtained the serial number to the victim’s phone from her and confirmed
that it matched the serial number to the cell phone recovered from Defendant Lee’s
bedroom. A photograph of the box the phone was purchased in, containing the serial
number to the phone, was admitted into evidence at trial. He returned the victim’s
property to her. The State rested its case.

        Defendant Goodwin chose not to testify or offer proof on his own behalf.
Defendant Lee offered the following proof at trial. Treasure Gaither, Defendant Lee’s
girlfriend from 2009 to 2012, testified that she was with Defendant Lee on February 11,
2011, the night of the offense. She remembered that day because she left work early for a
pre-Valentine’s Day celebration with Defendant Lee. She said she left work at 6:30 p.m.
and picked-up Defendant Lee from his home at 6:45 p.m. They went shopping at a
clothing store, out to dinner, and then to a casino. She said they stayed at the casino until
3:00 a.m., and returned to Defendant Lee’s home. Gaither testified that she remained at
Defendant Lee’s home until the police arrived on February 13, 2011. 1 She did not
attempt to talk to the police at that time.

       Defendant Lee, age twenty-five, testified that he completed high school and
attended Delta Tech for his certification in welding. He confirmed dating Gaither and
denied encouraging her to testify to a falsehood. He met Defendant Goodwin at age
fourteen or fifteen when they were on the same drum-line in a music group called “Wolf
Pack.” Defendant Lee agreed that he “talked and texted” with Defendant Goodwin on
the day of the offense. Defendant Lee admitted that at the time of the offense he sold
marijuana and that Defendant Goodwin was one of his regular customers. According to
Defendant Lee, on the night of the offense, Defendant Goodwin was communicating with
        1
            We acknowledge that we do not use titles when referring to every witness. We intend no
disrespect in doing so. Judge John Everett Williams believes that referring to witnesses without proper
titles is disrespectful even though none is intended. He would prefer that every adult witness be referred
to as Mr. or Mrs. or by his or her proper title.
                                                 - 12 -
him “to get served or buy drugs,” and he had agreed to sell him marijuana. Defendant
Lee explained his process as follows:

       Basically I, you know, tell him where I’m at if I’m not at home. Or I’ll ask
       where he’s at. We’ll meet. It was different ways. It’s all in what’s
       convenient at the moment.

       On the night of the offense, Defendant Goodwin was supposed to meet Defendant
Lee at his house. He could not remember the exact time Defendant Goodwin was to
arrive but said it was “probably around four [or] five.” Defendant Lee said Defendant
Goodwin never came to his house. He recalled Gaither arriving at his house “right before
seven o’clock.” He testified consistently with Gaither’s testimony concerning their
whereabouts on the night of the offense. He explained that the text messages were
“basically setting up the deal to buy.” He further explained that he bought a cell phone
from “Bucky,” a guy from the neighborhood, around 6:30 p.m. on the night of the
offense. He purchased the phone because it was in good condition, paid $50 for it, and
thought it was a “good deal.”

      Defendant Lee confirmed that he also used the name “Joey Curry.” His mother’s
ex-husband’s last name was Curry, and he did not complete the process of adopting
Defendant Lee. This caused Defendant Lee problems because his identification “didn’t
match [his] social security or his identification and his birth certificate never matched.”
After Defendant Lee completed school, he returned to using his family’s maiden name
Lee.

      On cross-examination, Defendant Lee explained the text regarding “hit this lick”
and “need[ing] the car off so she won’t drive off” as follows:

       Basically Bro, this shit is crazy, that was due to all of the police action that
       was around the house, okay, as far as him coming to buy drugs from me.
       And if he was coming to my house and he was going to be buying drugs
       from me, I needed her to be sitting in there not with the car on causing
       attention to my house.

        Asked if he thought it was important for Gaither to come forward to the police
with her information, Defendant Lee replied, “I was waiting for my day to actually come
forward and have my voice heard.” On redirect examination, Defendant Lee further
clarified his text “hit this lick” to Defendant Goodwin meant, “I was ready to make the
service so I can go on about my business.” He denied “hit a lick” meant to rob the
victim.

                                            - 13 -
        The jury convicted the Defendants as charged. This timely appeal followed.

                                                 ANALYSIS

       Motion to Suppress. Defendant Goodwin argues that the trial court erred in
denying his motion to suppress the text messages obtained from his cell phone. He
specifically contends that he was seized without a warrant when he was placed in the
back seat of the police car, taken to 201 Poplar, and locked in an interrogation room. As
a result of his illegal seizure, Defendant Goodwin insists that the text messages should be
suppressed as fruit of the poisonous tree. Defendant Goodwin also argues, for the first
time on appeal, that he was not properly advised of his Miranda warnings, which violated
state and federal constitutional protections against compelled self-incrimination.2 In
response, the State contends, and we agree, that the trial court properly denied the
Defendant’s motion to suppress.

       When evaluating a trial court’s ruling on a motion to suppress, this court may
consider the proof presented at both the suppression hearing and at trial. State v.
Williamson, 368 S.W.3d 468, 473 (Tenn. 2012) (citing State v. Henning, 975 S.W.2d
290, 297-99 (Tenn. 1998)). “A trial court’s findings of fact in a suppression hearing will
be upheld unless the evidence preponderates otherwise.” State v. Williams, 185 S.W.3d
311, 314 (Tenn. 2006) (citing State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). The
Tennessee Supreme Court explained this standard:

        Questions of credibility of the witnesses, the weight and value of the
        evidence, and resolution of conflicts in the evidence are matters entrusted to
        the trial judge as the trier of fact. The party prevailing in the trial court is
        entitled to the strongest legitimate view of the evidence adduced at the
        suppression hearing as well as all reasonable and legitimate inferences that
        may be drawn from that evidence. So long as the greater weight of the
        evidence supports the trial court’s findings, those findings shall be upheld.

Odom, 928 S.W.2d at 23. However, this court’s review of a trial court’s application of
the law to the facts is de novo. State v. Day, 263 S.W.3d 891, 900 (Tenn. 2008) (citing
Williams, 185 S.W.3d at 315; State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997)).

       Both the Fourth Amendment to the United States Constitution and article I, section
7 of the Tennessee Constitution protect citizens from unreasonable searches and seizures.
See U.S. Const. amend. IV; see also Tenn. Const. art. 1, § 7. The purpose of these
        2
           Our review of Defendant Goodwin’s Fifth Amendment claim on appeal is waived for failure to
properly raise it before the trial court and failure to provide this court with any meaningful argument or
citation to the record in support of this issue.
                                                 - 14 -
constitutional protections is to “‘safeguard the privacy and security of individuals against
arbitrary invasions of government officials.’” State v. Keith, 978 S.W.2d 861, 865 (Tenn.
1989) (quoting Camara v. Mun. Court, 387 U.S. 523, 528 (1967)). “The touchstone of
the Fourth Amendment is reasonableness.” Florida v. Jimeno, 500 U.S. 248, 250 (1991)
(citing Katz v. United States, 389 U.S. 347, 360 (1967)). “[A] warrantless search or
seizure is presumed unreasonable, and evidence discovered as a result thereof is subject
to suppression unless the State demonstrates that the search or seizure was conducted
pursuant to one of the narrowly defined exceptions to the warrant requirement.”
Yeargan, 958 S.W.2d at 629 (citing Coolidge v. New Hampshire, 403 U.S. 403, 454-55
(1971)). Accordingly, the State bears the burden of establishing by a preponderance of
the evidence that a warrantless search or seizure is constitutional. See, e.g., State v.
Simpson, 968 S.W.2d 776, 780 (Tenn. 1998).

       Not all police-citizen encounters implicate constitutional protections. See, e.g.,
State v. Nicholson, 188 S.W.3d 649, 656 (Tenn. 2006). The Tennessee Supreme Court
has formerly recognized three tiers of interactions between law enforcement and private
citizens: “(1) a full scale arrest which must be supported by probable cause; (2) a brief
investigatory detention which must be supported by reasonable suspicion; and (3) brief
police-citizen encounters which require no objective justification.” State v. Daniel, 12
S.W.3d 420, 424 (Tenn. 2000) (citations omitted). Of these categories, “only the first
two rise to the level of a ‘seizure’ for constitutional analysis purposes.” Day, 263 S.W.3d
at 901. “[W]hat begins as a consensual police-citizen encounter may mature into a
seizure of the person.” Daniel, 12 S.W.3d at 427. A seizure occurs “‘when the Officer,
by means of physical force or show of authority, has in some way restrained the liberty of
a citizen.’” Day, 263 S.W.3d at 901-02 (quoting Terry v. Ohio, 392 U.S. 1, 19 n.16
(1968)). The relevant inquiry is “whether, ‘in view of all of the circumstances
surrounding the incident, a reasonable person would have believed he or she was not free
to leave.’” State v. Randolph, 74 S.W.3d 330, 336 (Tenn. 2002) (quoting Daniel, 12
S.W.3d at 425).

      Following many hearings, the trial court ultimately denied relief, reasoning as
follows:

       [G]oing back to the original thing, then I’ve got, whether this was an illegal
       detention, or not, I’ve got conflicting stories. Basically, your client’s
       version is that he was illegally detained. I’ve got some corroboration of
       that in a sense from the other victim of the crime testifying that she thought
       he was arrested. And from the police officer at the scene, the female officer
       at the scene that indicated to the other victim that an arrest is going to be
       made.

                                           - 15 -
      And then I’ve got [Sergeant] Kelly who testifies that it was simply
      transporting down to take a victim’s statement. I’ve got some conflicting
      testimony there, about when the arrest occurred.

      However, the facts that I reiterated at the beginning of this hearing, I think,
      gave the officers probable cause to effectuate an arrest at the scene, by the
      time they transported him down there.

      Any placing in and out of cars that occurred, initially was a consensual
      encounter by a victim of a crime, who was reporting the crime and giving
      their statements to the police. At some point that ripened into a custodial
      situation.

      [Defense counsel’s] claiming right there at the scene, if it did occur that
      way I think the information that they had at that time, including the fact that
      the defendant’s story was not checking out gave them probable cause at that
      point, so.

      I am going to deny the motion to suppress. I think they had probable cause,
      even those officers may not have thought they had. They had probable
      cause from the beginning, based on the information that was obtained.

        We agree with the trial court and conclude that the initial encounter between
Defendant Goodwin and the police was consensual. Here, Defendant Goodwin
summoned the police to his aid after an alleged robbery. There is no question that
Defendant Goodwin’s initial interaction with the police was voluntary. When the police
arrived, Defendant Goodwin provided them with a false name and a bogus story
concerning who he was to meet at the apartments. When the police attempted to confirm
Defendant Goodwin’s story, they determined that no one at the apartments he directed
them to knew who he was. The police further confirmed that Defendant Goodwin did not
have any injuries, even though he said he had been hit. Upon further investigation into
the robbery, the victim told police that Defendant Goodwin had been texting someone the
entire day and that he was the one who directed her to the parking area where the robbery
occurred. Even though the officers did not believe they had probable cause to arrest
Defendant Goodwin, at this point, they had probable cause to arrest Defendant Goodwin.
In fact, the only evidence the officers did not have was the substance of the text messages
and the victim’s cell phone. Accordingly, the trial court properly denied the motion for
new trial.

       Sufficiency of the Evidence. Both Defendants argue the evidence is insufficient
to support their convictions. Defendant Lee argues that the victim’s testimony was not
                                          - 16 -
credible. Defendant Goodwin argues that he was also a victim during the robbery and
that the officer’s interpretation of his text messages was “off base.” The State argues,
and we agree, that the evidence is sufficient to support the Defendants’ convictions.

        When a defendant challenges the sufficiency of the evidence, the standard of
review applied by this court is “whether, after reviewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
319 (1979). Similarly, Rule 13(e) of the Tennessee Rules of Appellate Procedure states,
“Findings of guilt in criminal actions whether by the trial court or jury shall be set aside if
the evidence is insufficient to support the finding by the trier of fact of guilt beyond a
reasonable doubt.” When considering the sufficiency of the evidence on appeal, the State
is entitled to the strongest legitimate view of the evidence and all reasonable inferences
which may be drawn from that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn.
2011) (citing State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)). “Because a verdict of
guilt removes the presumption of innocence and raises a presumption of guilt, the
criminal defendant bears the burden on appeal of showing that the evidence was legally
insufficient to sustain a guilty verdict.” State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d
776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn.
1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review for
sufficiency of the evidence “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact must
evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d
331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App.
1978)). Moreover, the jury determines the weight to be given to circumstantial evidence
and the inferences to be drawn from this evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence are questions
primarily for the jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d
646, 662 (Tenn. 2006)). When considering the sufficiency of the evidence, this court
shall not reweigh the evidence or substitute its inferences for those drawn by the trier of
fact. Id.

       Robbery “is the intentional or knowing theft of property from the person of
another by violence or putting the person in fear.” T.C.A. § 39-13-401(a). As relevant to
the present case, aggravated robbery is a robbery that is “[a]ccomplished with a deadly
                                            - 17 -
weapon or by display of any article used or fashioned to lead the victim to reasonably
believe it to be a deadly weapon.” Id. § 39-13-402(a)(1).

       Taken in the light most favorable to the State, the proof at trial showed that the
victim told Defendant Goodwin the day before the robbery that she intended to cash her
income tax check. Before picking up Defendant Goodwin the next day, she told
Defendant Goodwin that she had the money with her. She spent the entire day with
Defendant Goodwin. During that time, Defendant Goodwin was persistently texting
someone. She drove to a location, as directed by Defendant Goodwin, where the robbery
occurred. The victim identified Defendant Lee as the individual who pointed a gun at the
small of her back and her neck. There was nothing obstructing Defendant Lee’s face.
When Defendant Lee demanded the victim’s money, Defendant Goodwin told her to give
him her purse. Although the victim did not see how or who took her belongings, her
purse was underneath her seat, visible only to Defendant Goodwin. After the victim
reported the robbery to the police, Defendant Goodwin provided false statements as to the
apartments he previously visited to meet a friend. Text messages between Defendants
Goodwin and Lee demonstrated they were attempting to make some “quick money” at
the victim’s expense. Finally, the victim’s cell phone that was taken in the robbery was
discovered in Defendant Lee’s bedroom two days after the robbery. Both Defendants
make fact-based challenges to their convictions. These facts, and inferences therefrom,
were resolved against them by the jury, and this court will not disturb that finding.
Accordingly, there was sufficient evidence from which any rational trier of fact could
find the Defendants guilty of aggravated robbery. They are not entitled to relief.

       Facilitation as Lesser Included Offense. Defendant Goodwin argues the trial
court erred in refusing to instruct the jury as to facilitation. Generally, the trial court has
a duty to give a correct and complete charge of the applicable law. State v. Garrison, 40
S.W.3d 426, 432 (Tenn. 2000). The right to a correct and complete charge is
constitutional, and each issue of fact raised by the evidence should be submitted to the
jury with proper instructions. Dorantes, 331 S.W.3d at 390. A jury charge should
contain no statement which is inaccurate, inapplicable, or which might tend to confuse
the jury. State v. Hatcher, 310 S.W.3d 788, 812 (Tenn. 2010). Jury instructions must be
reviewed in their entirety, and no phrase is examined in isolation. State v. Rimmer, 250
S.W.3d 12, 31 (Tenn. 2008). Whether a jury instruction is required by the facts of a
particular case is a mixed question of law and fact. State v. Hawkins, 406 S.W.3d 121,
128 (Tenn. 2013). The question of whether a jury instruction should have been given is
reviewed de novo with no presumption of correctness. Id.

       Upon review of whether a trial court erred in failing to instruct the jury on a lesser
included offense, this court considers the following three questions: (1) whether the
offense is a lesser included offense; (2) whether the evidence supports a lesser included
                                            - 18 -
offense instruction; and (3) whether the failure to give the instruction is harmless error.
State v. Banks, 271 S.W.3d 90, 124 (Tenn. 2008) (citing State v. Allen, 69 S.W.3d 181,
187 (Tenn. 2002)).

       As relevant here, “An offense is a lesser included offense if: (1) [a]ll of its
statutory elements are included within the statutory elements of the offense charged; [or]
(2) the offense is facilitation of the offense charged or of an offense that otherwise meets
the definition of lesser included offense in subdivision (f)(1)[.]” T.C.A. §§ 40-18-
110(f)(1)-(2). Accordingly, facilitation of aggravated robbery is a lesser included offense
of aggravated robbery. Id. § 40-18-110(f)(2). Tennessee Code Annotated section 39-11-
403(a) states, “A person is criminally responsible for the facilitation of a felony, if,
knowing that another intends to commit a specific felony, but without the intent required
from criminal responsibility under § 39-11-402(2), the person knowingly furnishes
substantial assistance in the commission of the felony.” In other words, a person guilty
of facilitation has supplied substantial assistance to the principal without the intent to
promote, assist in, or benefit from the crime. See State v. Fowler, 23 S.W.3d 285, 287
(Tenn. 2000).

       Tennessee Code Annotated section 40-18-110(a) provides the standard for
determining whether the evidence is sufficient to require an instruction on a lesser
included offense, stating:

       . . . [T]he trial judge shall not instruct the jury as to any lesser included
       offense unless the judge determines that the record contains any evidence
       which reasonable minds could accept as to the lesser included offense. In
       making this determination, the trial judge shall view the evidence liberally
       in the light most favorable to the existence of the lesser included offense
       without making any judgment on the credibility of evidence. The trial
       judge shall also determine whether the evidence, viewed in this light, is
       legally sufficient to support a conviction for the lesser included offense.

        However, our supreme court has stated that instructions as to the lesser included
offenses of facilitation, attempt, and solicitation are not necessary “where the evidence
clearly establishes completion of the criminal act or simply does not involve proof of
solicitation or facilitation.” Banks, 271 S.W.3d at 125 (footnote omitted); see also Allen,
69 S.W.3d at 188 (stating that proof of the greater offense will not necessarily prove a
lesser included offense of facilitation, attempt, or solicitation); see also State v. Ely, 48
S.W.3d 710, 719 (Tenn. 2001).

      At the close of the State’s proof, the trial court began discussing its proposed
charge to the jury. It advised the parties that it would charge all lesser included offenses
                                           - 19 -
except solicitation and facilitation. The trial court reasoned:

       No facilitation. I haven’t heard anything that would justify facilitation.
       Based on what I’ve heard so far, I really haven’t heard anything under that
       standard of State v. Robinson, 146 S.W.3d 469, based on this proof, no
       reasonable jury could conclude that from this evidence that [Defendant
       Goodwin] had the knowledge required by facilitation but lacked the intent
       required for criminal responsibility.

       We agree with the trial court and conclude that there is no proof in the record
which indicates that Defendant Goodwin merely “furnishe[d] substantial assistance in the
commission of [aggravated robbery]” without possessing the intent to “promote or assist
the commission of the offense, or to benefit in the proceeds or results of the offense[.]”
T.C.A. §§ 39-11-403(a), -402(2). Defendant Goodwin initiated the contact with the
victim. He knew the victim had a large amount of money with her on the day of the
offense. He was text messaging the entire time he was with the victim. He directed the
victim to the location where the robbery occurred. The text messages also showed that
Defendant Goodwin was an active participant in the robbery. Because Defendant
Goodwin did more than facilitate the robbery, a jury instruction on facilitation was not
necessary. He is not entitled to relief.

       Admissibility of BB Gun. Citing State v. Eric Williams, No. W2013-01593-
CCA-R3-CD, 2015 WL 1453389, at *15 (Tenn. Crim. App. Mar. 27, 2015), Defendant
Lee argues the trial court erred by admitting into evidence a BB gun located remotely in
time and place to the offense without any testimony to connect the weapon to the offense.
In response, the State contends that the trial court properly admitted the BB gun. We
agree with the State.

        We review this issue mindful that evidence is relevant and admissible at trial only
if it has “any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence.” Tenn. R. Evid. 401. However, even relevant evidence “may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury.” Tenn. R. Evid. 403. It is within the trial court’s
discretion to determine whether the proffered evidence is relevant; thus, we will not
overturn the trial court’s decision absent an abuse of discretion. See State v. Forbes, 918
S.W.2d 431, 449 (Tenn. Crim. App. 1995). “Under this standard, we will not reverse
unless the trial court applied an incorrect legal standard, or reached a decision which is
against logic or reasoning that caused an injustice to the party complaining.” State v.
Cannon, 254 S.W.3d 287, 295 (Tenn. 2008) (internal quotations and citations omitted).

                                            - 20 -
       In Eric Williams, the defendant shot and killed the victim after returning home
from a nightclub. No weapon was recovered in the case, and the State had no evidence
about the defendant’s weapon except that it was possibly an old, double barrel shotgun.
Nevertheless, the State offered expert testimony from an agent with the Tennessee
Bureau of Investigation (TBI) concerning “the trigger pull of various shotguns, most of
which had nothing to do with this case.” The agent further testified that “shotguns were
manufactured in eight different gauges, that different manufacturers used different trigger
pulls for their firearms, and that trigger pull could be affected by the cleanliness and wear
of a gun.” Four jurors were permitted to handle and “dry-fire” the shotgun brought in as
a demonstrative aid at trial. We reversed the defendant’s conviction, in part, because the
TBI agent’s testimony concerning the shotgun was irrelevant and, even if marginally
relevant, its probative value was substantially outweighed by the danger of its confusing
the jury. Tenn. R. Evid. 401, 402, 403. It was significant in Eric Williams that the
defendant’s “sole defense was that he did not intend to shoot the victim.” Moreover,
defense counsel argued in closing that the defendant and the victim were “fighting back
and forth literally” and that the gun “[went] off while [the defendant] was poking right up
against [the victim’s] side.” We further observed that “the trigger pull of [the
defendant’s] shotgun was highly relevant. The trigger pull of any other shotgun, though,
was not relevant, and the trial court’s decision to allow the jurors to experience the trigger
pull on a shotgun that was not the murder weapon was clearly error.”

        In the case sub judice, prior to Officer Galloway’s trial testimony, defense counsel
objected to exhibits 12 and 17, photographs of a box found in Defendant Lee’s bedroom
that contained a black and silver, automatic BB gun. Defense counsel jointly argued that
there had been no proof that the BB gun was the weapon used in the instant robbery and
that it had no connection to the offense. Defense counsel argued that it therefore was not
relevant and prejudicial under Rules 403, 404. The trial court ultimately overruled the
objection and reasoned as follows:

       [R]ule 403 is a rule of inclusion. I only exclude evidence under 403 if the
       probative value is substantially outweighed by any unfair prejudice. And I
       just don’t see it. And I think the State has a right to prove - - as far as
       relevance is concerned, a right to prove that within two days this man had
       in his bedroom a weapon that could have possibly been used in the robbery.
       And on the other hand, I’m not sure what the unfair prejudice is there . . .

       ....

       I mean, there’s nothing wrong with owning a gun. There’s nothing wrong
       with having a BB gun. It’s nothing illegal about having a BB gun. I don’t
       even think it’s - - if it’s a real gun maybe you could make a 404(b) proof of
                                            - 21 -
       other crimes argument. That would be borderline. There’s nothing wrong
       with owning a gun in your home. But I’m going to note your objection.
       But I think it’s certainly relevant to prove that [Defendant Lee] had the - - it
       could be - - in other words, [Defendant Lee] had the ability to - -
       [Defendant Lee] had a prop that might have been able to be used in the
       case. On the other hand, I just don’t see any prejudice, any unfair
       prejudice. It’s a BB gun.

      The State then informed the trial court that it intended to allow the jury to “feel the
gun and look at the gun and they can give it whatever weight they want.” Defense
counsel again objected, and the trial court sustained the objection. The court advised
defense counsel that all of their concerns could be brought out on cross-examination.
The record does not reflect that the jurors physically handled the BB gun at trial.

        As an initial matter, unlike in Eric Williams, the BB gun here was recovered from
Defendant Lee’s home some two days after the robbery. It was not a demonstrative aid
and was admitted into evidence during trial. More importantly, the Defendant’s defense
did not hinge on the mechanics or operation of the weapon as it did in Eric Williams.
Rather, Defendant Lee claimed he was not involved in a robbery at all. In our view, the
discovery of a BB gun in his possession two days after the robbery made it more probable
than not that an armed robbery occurred in this case. In addition, even though the victim
provided a slightly different description of the weapon that was held against her back and
her neck during the robbery, we cannot say that this was material. See, e.g., State v.
Kelvin Reed, No. W2009-00589-CCA-R3-CD, 2010 WL 4544777, at * 8 (Tenn. Crim.
App. Nov. 10, 2010) (holding that testimony that the defendant owned a gun was
admissible, in spite of the fact that no description was provided of the gun the defendant
owned, because a gun was used in the murder). Accordingly, we are unable to conclude
that the trial court abused its discretion in admitting the BB gun into evidence. Defendant
Lee is not entitled to relief on this issue.

       Admissibility of Text Messages. Defendant Lee next argues that the trial court
violated the confrontation clause of the state and federal constitutions by admitting text
messages contained in Defendant Goodwin’s cell phone. In response, the State contends,
and we agree, that the text messages were “squarely non-testimonial” as they were
statements made in furtherance of a conspiracy. “[T]he threshold question in every case
where the Confrontation Clause is relied upon as a bar to the admission of an out-of-court
statement is whether the challenged statement is testimonial.” Id. at 63 (citing Cannon,
254 S.W.3d at 301); see also Crawford v. Washington, 541 U.S. 36, 51-52 (2004). The
Court in Crawford determined that statements qualify as testimonial when “made under
circumstances which would lead an objective witness reasonably to believe that the
statement would be available for use at a later trial.” Crawford, 541 U.S. at 51-52.
                                            - 22 -
Certain types of evidence fall easily within the definition of “testimonial,” including “ex
parte in-court testimony[,] . . . affidavits, custodial examinations, prior testimony [of a
witness] that the defendant was unable to cross-examine, . . . depositions, . . .
confessions,” and “[s]tatements taken by police officers in the course of interrogations.”
Id. (internal quotation marks omitted). On the opposite end of the spectrum, “off-hand,
overheard remark[s],” “business records,” and “statements in furtherance of a
conspiracy” are squarely non-testimonial under the Crawford standard. See id. at 51, 56;
see also State v. McCoy, 459 S.W.3d 1, 14 (Tenn. 2014).

       On August 29, 2014, the trial court conducted another pre-trial hearing to
determine the admissibility of the text messages retrieved from Defendant Goodwin’s
phone. The State’s position was that the text messages were in furtherance of the
conspiracy to rob the victim and planned to use them against both Defendants at trial.
Defense counsel for Defendant Goodwin argued that the text messages were hearsay and
that ruling on its admissibility was premature because the State had yet to prove that
Defendant Lee was involved in a conspiracy with Defendant Goodwin. Defense counsel
for Defendant Lee joined in Defendant Goodwin’s argument but additionally argued that
there was a confrontation clause issue or “Bruton” issue. Defense counsel for Defendant
Lee said that she would not be able to cross-examine Defendant Goodwin regarding the
text messages if they were admitted at trial. The trial court ultimately determined that the
text messages were admissible because “the substantive content of the text[s] . . . were
made in furtherance of the conspiracy . . . [and] the context and [the Defendants’] actions
provide circumstantial evidence in support of that conspiracy.” The trial court
nevertheless permitted defense counsel to renew their motion if the State failed to prove a
conspiracy at trial.

      Although Defendant Lee appeared to lodge a Bruton violation at trial, he does not
provide any authority supporting this issue on appeal other than citation to Crawford.3
Therefore, we review this issue within the confines of a confrontation clause violation
only under Crawford. The text messages in question were exchanged between the
Defendants’ on the day of the robbery, including immediately before and after the
robbery occurred. The substance of the text messages generally concerned where the
        3
          In Bruton, the United States Supreme Court held that the admission in a joint trial of a
codefendant’s hearsay statements that incriminated the defendant violated the defendant’s right of cross-
examination guaranteed by the Confrontation Clause. Bruton v. United States, 391 U.S. 123, 135-37
(1968). “[T]he Bruton rule proscribes, generally, the use of one co-defendant’s confession to implicate
the other as being violative of the nonconfessing co-defendant’s Sixth Amendment right of
confrontation.” State v. Elliot, 524 S.W.2d 473, 477 (Tenn. 1975). The co-conspirator exception,
however, is a firmly rooted hearsay exception, and Bruton does not prohibit the use of a co-conspirator’s
statements against another co-conspirator. See State v. Alley, 968 S.W.2d 314, 317 (Tenn. Crim. App.
1997); see also State v. Lequire, 634 S.W.2d 608, 613 (Tenn. Crim. App. 1981).

                                                 - 23 -
Defendants were to meet, a description of the victim’s car, and how Defendant Lee was
to approach the victim’s car. Nothing about the text messages indicate they were “made
under circumstances which would lead an objective witness reasonably to believe that the
statement would be available for use at a later trial.” The text messages were clearly non-
testimonial and made in furtherance of the conspiracy to rob the victim in this case. We
therefore agree with the trial court and conclude that the text messages did not violate
Defendant Lee’s rights under the confrontation clause. He is not entitled to relief on this
issue.

        Admissibility of Slang Terminology. Defendant Lee next argues that the trial
court erred in allowing an expert witness, Sergeant Pruitt, to interpret the meaning of
slang terminology used by the co-defendant in text messages and in failing to require the
State to qualify Sergeant Pruitt as an expert witness. In response, the State concedes that
the trial court erred in failing to qualify Sergeant Pruitt as an expert witness; however, it
insists that any error in admitting his testimony was harmless. For the reasons that
follow, we agree with the State.

       A trial court’s decisions regarding the admissibility of opinion evidence are
reviewed for abuse of discretion. See State v. McCloud, 310 S.W.3d 851, 865 (Tenn.
Crim. App. 2009) (citing State v. Schiefelbein, 230 S.W.3d 88, 130 (Tenn. Crim. App.
2007)). Lay witnesses may give testimony in the form of an opinion where the testimony
is “(1) rationally based on the perception of the witness and (2) helpful to a clear
understanding of the witness’s testimony or the determination of a fact in issue.” Tenn.
R. Evid. 701(a). The testimony is not objectionable merely because it embraces an
ultimate issue before the jury. Tenn. R. Evid. 704.

        State and federal courts alike have frequently qualified law enforcement officers
as expert witnesses to interpret conversations that use slang, street language, and jargon
of the illegal drug trade. See, e.g., State v. Copeland, 226 S.W.3d 287, 299 (Tenn. 2007)
(noting that “police officers and other law enforcement officials are regularly permitted to
testify concerning the general way criminal schemes and enterprises operate and the usual
meaning of criminal slang and code words”) (internal citations and quotations omitted);
see also State v. Elliot, 366 S.W.3d 139, 147-48 (Tenn. Crim. App. 2010) (permitting
officer to testify as an expert regarding drug jargon and slang); see also State v. Miller,
No. M2008-02267-CCA-R3-CD, 2010 WL 1644969, at *6 (Tenn. Crim. App. Apr. 22,
2010) (permitting officer to testify regarding the meaning of certain terms used in drug-
related conversations); see also State v. Carey, 914 S.W.2d 93, 95 (Tenn. Crim. App.
1995) (permitting officer to testify about the language commonly used by drug dealers);
see also United States v. Peoples, 250 F.3d 630, 641 (8th Cir. 2001). An officer’s expert
testimony however may not be admitted into evidence under the guise of lay opinions.
This means that when a law enforcement officer is not qualified as an expert witness, his
                                           - 24 -
testimony, as with any other lay opinion witness, remains governed by Rule 701 of the
Tennessee Rules of Evidence.

         The admission of lay opinion testimony is limited to those situations wherein the
jury could not readily draw its own conclusions on the ultimate issue, without the aid of
the witness’s opinion testimony. Blackburn v. Murphy, 737 S.W.2d 529, 533 (Tenn.
1987). However, lay opinions must be based on the witness’s own observations, should
require no expertise, and ought to be within the range of common experience. State v.
Samuel, 243 S.W.3d 592, 603 (Tenn. Crim. App. 2007). Lay testimony has been held to
be improper where a government witness usurps the function of the jury. United States v.
Grinage, 390 F.3d 746, 750-51 (2d Cir. 2004) (holding that testimony interpreting both
calls that the jury heard and calls the jury did not hear and making inferences highlighting
similarities between the defendant’s calls and others made in furtherance of a conspiracy
was not permissible lay testimony under Federal Rule of Evidence 701). While
testimony interpreting telephone calls or text messages may not be permissible as lay
testimony if the interpretation is based on expertise acquired through extensive police
training and experience, Grinage, 390 F.3d at 750-51, such testimony may be permissible
if it is not based on expertise but is based on personal observation and is particular to the
case at hand. See United States v. Rollins, 544 F.3d 820, 833 (7th Cir. 2008) (concluding
that agent’s lay testimony was admissible because the conspirators did not use
predetermined coded references but improvised code words extemporaneously, and the
agent’s testimony was therefore “based on his own personal observations and perceptions
derived from this particular case”).

       At trial, on cross-examination by Defendant Goodwin, Sergeant Pruitt was
challenged with the meaning of the phrase “hit a lick.” The following exchange occurred
between defense counsel for Defendant Goodwin and Sergeant Pruitt:

       Question:     So, when you were asked what hit a lick means by [the State],
                     you said it means to commit a robbery?

       Answer:       Yes, sir.

       Question:     And then you left it at that. You didn’t explain any further.
                     You just said it means to commit a robbery right; right?

       ....

       Question:     And I’ll ask the question again. You said it means to commit
                     a robbery?

                                           - 25 -
Answer:     Yes sir.

Question:   Did you add anything to that definition?

Answer:     It means commit a robbery.

Question    And you are comfortable with the ladies and gentlemen of
            this jury believing that hit a lick means to commit a robbery?

Answer:     Yes, sir.

Question:   Then a few minutes ago when I asked you again what it
            means, you said to take something from somebody?

Answer:     To take or commit a robbery, that’s what I said.

Question    Okay. So, let’s talk about that testimony. Take something
            from somebody. Well, when you take something from
            somebody if you don’t use force, that’s not a robbery is it?

Answer:     You use a weapon.

....

Question    Okay. So taking something from somebody, if that’s part of
            the definition of hit a lick, that doesn’t mean to rob
            somebody, does it?

Answer:     It means that all day to me.

....

Question:   Okay. And let’s talk about the source of your information on
            what hit a lick means. Why do you know what that means?

Answer:     I done worked hundreds of robbery cases and when we read
            our reports and talk to suspects they will tell us, yeah, I hit
            that lick. And we will ask them what does that lick mean?
            They will tell us we committed a robbery.

Defense counsel and Sergeant Pruitt continued to discuss the meaning of the
                                  - 26 -
phrase “hit a lick” until the State objected. During a jury out conference, the trial court
allowed defense counsel to refer to the internet for a definition of “hit a lick.” Ultimately,
defense counsel asked Sergeant Pruitt if “hit a lick” could also mean “a way of coming up
with quick money[?]” Sergeant Pruitt agreed, and defense counsel for Defendant
Goodwin replied, “I’m satisfied with that answer.” Upon return of the jury, Sergeant
Pruitt testified that “hit a lick” could mean a variety of things including burglary or an
illegal way of gaining money fast.

       Here, we agree with the State and Defendant Lee, and conclude that the trial court
erred in allowing Sergeant Pruitt to provide lay opinion testimony regarding his
understanding of the meaning of the phrase, “hit this lick.” Sergeant Pruitt was not a
participant in the text message exchange, he did not have personal knowledge of the facts
being related in the text message conversation, and he did not observe the text message
exchange as they occurred. Moreover, the testimony offered by Sergeant Pruitt was
barred under Rule 701 because it was not based on Sergeant Pruitt’s perception of the
text messages as they occurred. Rather, Sergeant Pruitt testified that he knew of the
meaning of the phrase based on his police training and expertise. Consequently, the
meaning of the phrase “hit this lick” was not within the range of everyday common
experience and the testimony of Sergeant Pruitt failed to qualify as lay opinion testimony.

       We must now determine whether the admission of Sergeant Pruitt’s testimony
constituted harmless error. See State v. Powers, 101 S.W.3d 383, 413-414 (Tenn. 2003)
(applying harmless error review to admissibility of lay opinion testimony); see also State
v. Brice Cook, No. W2012-00406-CCA-R3-CD, 2013 WL 9570493, at * 8-10 (Tenn.
Crim. App. Sept. 4, 2013) (same). The erroneous admission of testimony is not harmless
when there is a significant possibility that the testimony had a substantial impact on the
jury. We acknowledge, as did the State, that it was error for the trial court to allow
Sergeant Pruitt to testify without first being qualified as an expert. We do not believe
that his testimony concerning the phrase “hit this lick” more probably than not affected
the verdict in this case. While the State failed to formally qualify Sergeant Pruitt as an
expert, Sergeant Pruitt nonetheless testified that he learned of the phrase through his
extensive experience as a law enforcement officer. He said he asked robbery suspects
directly the meaning of the phrase, and they told him it meant to commit a robbery.
Based on the record, the likelihood of Sergeant Pruitt being declared an expert in street
jargon was high. Sergeant Pruitt was also extensively cross-examined or in the trial
court’s view “slaughtered” on this issue before the jury. Sergeant Pruitt conceded various
meanings of the phrase “hit this lick,” all of which concerned an illegal means of making
money quickly. Finally, there was overwhelming proof of Defendant Lee’s involvement
in the robbery without Sergeant Pruitt’s interpretation of “hit a lick” to mean a robbery.
Accordingly, the trial court’s error in admitting this lay testimony did not substantially
impact the verdict in this case. Defendant Lee is not entitled to relief.
                                            - 27 -
       Cumulative Error. In his final issue, Defendant Lee argues the cumulative effect
of the errors committed during trial denied him a fair trial. In State v. Hester, the
Tennessee Supreme Court defined the doctrine of cumulative error:

      The cumulative error doctrine is a judicial recognition that there may be
      multiple errors committed in trial proceedings, each of which in isolation
      constitutes mere harmless error, but which when aggregated, have a
      cumulative effect on the proceedings so great as to require reversal in order
      to preserve a defendant’s right to a fair trial.

State v. Hester, 324 S.W.3d 1, 76 (Tenn. 2010) (citations omitted). The Hester court also
found that United States v. Sepulveda, 15 F.3d 1161 (1st Cir. 1993), provided helpful
insight regarding the cumulative error doctrine. Hester, 324 S.W.3d at 77. In Sepulveda,
the United States Court of Appeals for the First Circuit provided guidance for appellate
courts when considering whether the aggregated errors at trial deprived a defendant of a
fair trial:

      Of necessity, claims under the cumulative error doctrine are sui generis. A
      reviewing tribunal must consider each such claim against the background of
      the case as a whole, paying particular weight to factors such as the nature
      and number of the errors committed; their interrelationship, if any, and
      combined effect; how the [trial] court dealt with the errors as they arose
      (including the efficacy—or lack of efficacy—of any remedial efforts); and
      the strength of the [State’s] case. The run of the trial may also be
      important; a handful of miscues, in combination, may often pack a greater
      punch in a short trial than in a much longer trial.

Sepulveda, 15 F.3d at 1196 (internal citations omitted). Because we have determined that
there was one error in this case, Defendant Lee is not entitled to relief under the
cumulative error doctrine.

                                       CONCLUSION

       Based on the above reasoning and authority, the judgments of the trial court are
affirmed.



                                         _________________________________
                                         CAMILLE R. McMULLEN, JUDGE
                                         - 28 -